820 F.2d 1224
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.David CARROLL, Plaintiff-Appellant,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAM, Defendant-Appellee.
No. 86-3529.
United States Court of Appeals, Sixth Circuit.
June 16, 1987.

Before LIVELY, Chief Judge, and ENGEL and KRUPANSKY, Circuit Judges.
PER CURIAM.


1
Plaintiff-appellant David Carroll (Carroll) has appealed from an order of the Benefits Review Board affirming the denial of black lung disability benefits.


2
Carroll originally filed an application for black lung benefits on May 31, 1974.   His application was initially denied on December 21, 1976, and upon reconsideration on October 1, 1979.  Carroll subsequently filed a request for review by an administrative law judge (ALJ) and a hearing was conducted on October 18, 1983.   Upon reviewing evidence presented at the hearing, the ALJ concluded that Carroll had failed to establish that he was entitled to the interim presumption of disability created under 20 C.F.R. Sec. 727.203(a)(1).  The ALJ further resolved that Carroll was not entitled to receive black lung disability benefits under either 20 C.F.R. Sec. 410  et seq. or 20 C.F.R. Sec. 718 et seq.  The Benefits Review Board affirmed the ALJ's decision on appeal.


3
Carroll thereafter filed a timely notice of appeal with this court, and has argued that the denial of disability benefits was neither in accordance with the law nor supported by substantial evidence.


4
Upon consideration of the briefs and oral arguments of counsel, together with the record herein and relevant precedent, this court is of the opinion that decision to deny benefits was both in accordance with the law and supported by substantial evidence.


5
Accordingly, the decision of the Benefits Review Board is hereby AFFIRMED.